Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The amendment filed 07/25/2022 has been entered. Claim 17 is cancelled, and new claim 21 is added. Claims 1-16 and 18-21 are currently pending in this application.
Applicant’s arguments, see Pages 10-14, filed 07/25/2022, with respect to the rejection(s) of claim(s) 1, 4-6 and 15-16 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant states "… Zha describes… a coverage area of each of the chips 144 is smaller than an area of each of the sub-pixels 143. Therefore, in the area where there is no chip 144 inside the sub-pixel 143 the light can pass normally… Apparently, each of the chips 144 is used to block part of the incident light, and there is no need for the each of the chips 144 to emit reaction light. Therefore, Zha does not disclose that each of the chips 144 can emit reaction light and the solution of Zha does not require the each of the chips 144 to emit reaction light in order to finally achieve under-screen sensing. In contrast, in claim 1 of the present application, the display device includes a first reaction light emitting unit which is configured to emit a first reaction light to the first display region… it can be seen that, in Xu, the state of the electro-polarizing layer 23 (equivalent to the polarizer in the present application) is controlled according to the external light intensity in an environment, and not according o at reaction light emitted from a reaction light emitting unit. In contrast, in claim I of the present application, the light sensitive structure is configured to adjust the polarizer from the polarized state to the unpolarized state under the action of the first reaction light…". Examiner respectfully disagrees. 
First, the abstract and paragraph [0009, 0028, 0029] of Zha explicitly states that “realize a transparent display by using a color filter bypass (CF-bypass) and without pixel circuits at a position of an under-screen sensor under a LCD panel, and using micro light emitting diode (LED) modules with small areas based on a transparent substrate for display in a stacking direction. The micro LED module utilizes red, green, and blue (RGB) three-color for display”. Therefore, the micro LED operable area 141 is an area at a position of an under-screen sensor under a LCD panel, using a color filter bypass (CF-bypass) and without pixel circuits; and the micro light emitting diode (LED) modules 140 within the micro LED operable area 141 comprise micro LEDs emitting red, green and/or blue light. 
Second, the paragraph [0029, 0036, 0044] of Zha explicitly states that “in the area where there is no chip 144 inside the sub-pixel 143, the light can pass normally”. As shown in Picture 1 and Fig. 5 of Zha, the area where there is no chip 144 inside the sub-pixel 143 is corresponding to the white area A1 in Picture 1, and the area where there is a chip 144 inside the sub-pixel 143 is corresponding to the black area A2 in Picture 1. Therefore, each sub-pixel 143 is consisting with the area where there is no chip 144 inside the sub-pixel 143 (corresponding to the white area A1 in Picture 1) and the area where there is a chip 144 inside the sub-pixel 143 (corresponding to the black area A2 in Picture 1), which is similar to the sub-pixel 30 in the Fig. 3 of Liu (US 2022/0013597, [0038], Picture 2 below) and the sub-pixel P in Fig. 3 of Zhong (US 2021/0397054, [0060, 0059], Picture 3 below).
Third, the paragraph [0009, 0030] of Zha explicitly states that “Moreover, since micro LEDs have high brightness and long life characteristics, some sub-pixels 143 of the micro LEDs can be used as functions such as a fill light and indicator light”. Therefore, the sub-pixels 143 are corresponding to the micro LEDs. Since Zha also explicitly states that “in the area where there is no chip 144 inside the sub-pixel 143, the light can pass normally”, it is clear that the area where there is no chip 144 inside the sub-pixel 143 (corresponding to the white area A1 in Picture 1) is used for pass the lights from the external image above the display panel into the under-screen senor 130 under the display panel, and the area where there is no chip 144 inside the sub-pixel 143 (corresponding to the white area A1 in Picture 1) itself can’t be the micro LEDs which will block/disturb the image capture from external image into the under-screen senor 130. Therefore, the area where there is a chip 144 inside the sub-pixel 143 (corresponding to the black area A2 in Picture 1) is inherently corresponding to the micro LEDs, and the chip 144 is an inherent micro LED chip/unit emitting the red, green or blue light, which is similar to the micro LED chips setting at the light emitting region 31 of Liu (US 2022/0013597, at least Fig. 3-5, [0038-0042], Picture 2 below), the micro LED units/chips 303 in Fig. 3-6 of Zhong (US 2021/0397054, at least Fig. 3-6, [0057, 0062-0065]), and one of the two micro LED chips 2 within one subpixel 4 in Fig. 2 of Chen (US 2018/0240378, at least Fig. 2, [0029, 0019]), and the micro LED chips of the inorganic light emitter U in Fig. 6 of Ogawa (US 2022/0059042, at least Fig. 3 and 6, [0024, 0044], Each of the inorganic light emitters U includes an inorganic light emitting element LED. The inorganic light emitting element LED is an inorganic light-emitting diode (LED) chip having a size of, for example, approximately 3 μm to 300 μm in a plan view, and is called a micro LED).
Last, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection of claim 1 below is rejections under 35 U.S.C. 103 being unpatentable over Zha (US 2021/0356788) in view of Xu (US 2019/0051864), which is not an anticipation rejection under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) with a single reference. Even Xu teaches that the state of the polarizer (23 and 24 in Fig. 2, [0075-0076, 0121-0134]) is controlled according to the external light intensity in an environment, and not according o at reaction light emitted from a reaction light emitting unit, Zha already teaches that the first reaction light (the light from the unit corresponding to one 144 of 140 in Fig. 2-4, [0034]) is incident on the polarizer (114 in Fig. 2-4, [0032]). Therefore, as stated in the rejection of claim 1 below, Zha teaches that the first reaction light (the light from the unit corresponding to one 144 of 140 in Fig. 2-4, [0034]) is incident on the polarizer (114 in Fig. 2-4, [0032]). Xu teaches that (Fig. 2, [0072-0082, 0121-0134]) a polarizer (23 and 24 in Fig. 2, [0075-0076, 0121-0134]) comprises a polarized state and an unpolarized state ([0075-0082]), and a light transmittance of the polarizer in the unpolarized state is greater than a light transmittance of the polarizer in the polarized state ([0067, 0075, 0115, 0131-0132]); and wherein the polarizer (23 and 24 in Fig. 2, [0075-0076, 0121-0134]) comprises a light sensitive structure (24 in Fig. 2, [0075-0076, 0123]), and the light sensitive structure (24 in Fig. 2, [0075-0076, 0123]) is configured to adjust the polarizer (23 and 24 in Fig. 2, [0075-0076, 0121-0134]) from the polarized state to the unpolarized state ([0067, 0075, 0115, 0131-0132]) under light incident on the polarizer (23 and 24 in Fig. 2, [0075-0076, 0121-0134]). Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Xu for the system of Zha such that in the system of Zha, the polarizer comprises a polarized state and an unpolarized state, and a light transmittance of the polarizer in the unpolarized state is greater than a light transmittance of the polarizer in the polarized state; and wherein the polarizer comprises a light sensitive structure, and the light sensitive structure is configured to adjust the polarizer from the polarized state to the unpolarized state under the action of the first reaction light. The motivation is to provide a polarizer be able to switch between a polarized state and a non-polarized state when needed, and light efficiency of the display is greater (Xu, [0060, 0131-0134]).

    PNG
    media_image1.png
    530
    384
    media_image1.png
    Greyscale

Picture 1, from Fig. 5 of Zha (US 2021/0356788)

    PNG
    media_image2.png
    463
    493
    media_image2.png
    Greyscale

Picture 2, from Fig. 3-4 of Liu (US 2022/0013597)

    PNG
    media_image3.png
    574
    249
    media_image3.png
    Greyscale

Picture 3, from Fig. 3-4 of Zhong (US 2021/0397054)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5, line 1, and Claim 21, line 19 recite the limitation “the flexible display panel".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner has interpreted this limitation as - - the display panel- - . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zha (US 2021/0356788) in view of Xu (US 2019/0051864).
Regarding claim 1, Zha teaches a display device (Fig. 1-4, [0028-0045]), comprising: 
a display panel (the panel corresponding to 111, 112 and 113 in Fig. 2-4), 
a polarizer (114 in Fig. 2-4, [0032]), 
an imaging module (130 in Fig. 2-4, [0039]), and 
a first reaction light emitting unit (the unit corresponding to one 144 of 140 in Fig. 2-5, [0034, 0036]); 
wherein the polarizer (114 in Fig. 2-4, [0032]) is disposed on a light-emitting side (Fig. 2-4) of the display panel (the panel corresponding to 111, 112 and 113 in Fig. 2-4), and the imaging module (130 in Fig. 2-4, [0039]) is disposed on a non-light-emitting side (Fig. 2-4) of the display panel (the panel corresponding to 111, 112 and 113 in Fig. 2-4); 
wherein the display panel (the panel corresponding to 111, 112 and 113 in Fig. 2-4) comprises a first display region (141 in Fig. 1 and 2-4), and in a direction perpendicular to the polarizer (114 in Fig. 2-4, [0032]), the polarizer (114 in Fig. 2-4, [0032]) covers (Fig. 2-4) the first display region (141 in Fig. 1 and 2-4) and the imaging module (130 in Fig. 2-4, [0039]) is at least partially overlapped (Fig. 2-4) with the first display region (141 in Fig. 1 and 2-4); and 
wherein the first reaction light emitting unit (the unit corresponding to one 144 of 140 in Fig. 2-5, [0034, 0036]) is configured to emit a first reaction light (Fig. 2-4, [0034]) to the first display region (141 in Fig. 1 and 2-4).
Zha teaches that the first reaction light (the light from the unit corresponding to one 144 of 140 in Fig. 2-4, [0034]) is incident on the polarizer (114 in Fig. 2-4, [0032]). Zha does not teaches that the polarizer comprises a polarized state and an unpolarized state, and a light transmittance of the polarizer in the unpolarized state is greater than a light transmittance of the polarizer in the polarized state; and wherein the polarizer comprises a light sensitive structure, and the light sensitive structure is configured to adjust the polarizer from the polarized state to the unpolarized state under the action of the first reaction light.
Xu teaches that (Fig. 2, [0072-0082, 0121-0134]) a polarizer (23 and 24 in Fig. 2, [0075-0076, 0121-0134]) comprises a polarized state and an unpolarized state ([0075-0082]), and a light transmittance of the polarizer in the unpolarized state is greater than a light transmittance of the polarizer in the polarized state ([0067, 0075, 0115, 0131-0132]); and wherein the polarizer (23 and 24 in Fig. 2, [0075-0076, 0121-0134]) comprises a light sensitive structure (24 in Fig. 2, [0075-0076, 0123]), and the light sensitive structure (24 in Fig. 2, [0075-0076, 0123]) is configured to adjust the polarizer (23 and 24 in Fig. 2, [0075-0076, 0121-0134]) from the polarized state to the unpolarized state ([0067, 0075, 0115, 0131-0132]) under light incident on the polarizer (23 and 24 in Fig. 2, [0075-0076, 0121-0134]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Xu for the system of Zha such that in the system of Zha, the polarizer comprises a polarized state and an unpolarized state, and a light transmittance of the polarizer in the unpolarized state is greater than a light transmittance of the polarizer in the polarized state; and wherein the polarizer comprises a light sensitive structure, and the light sensitive structure is configured to adjust the polarizer from the polarized state to the unpolarized state under the action of the first reaction light. The motivation is to provide a polarizer be able to switch between a polarized state and a non-polarized state when needed, and light efficiency of the display is greater (Xu, [0060, 0131-0134]).

Regarding claim 6, Zha teaches that a second reaction light emitting unit (the unit corresponding to another 144 of 140 in Fig. 2-5, [0034, 0036]); wherein the second reaction light emitting unit (the unit corresponding to another 144 of 140 in Fig. 2-5, [0034, 0036]) is configured to emit a second reaction light (Fig. 2-4, [0034]) to the first display region (141 in Fig. 1 and 2-4). Zha teaches that the second reaction light (the light from the unit corresponding to another 144 of 140 in Fig. 2-4, [0034]) is incident on the polarizer (114 in Fig. 2-4, [0032]). Zha does not teach that the light sensitive structure is further configured to adjust the polarizer from the unpolarized state to the polarized state under the action of the second reaction light.
Xu teaches that (Fig. 2, [0072-0082, 0121-0134]) a polarizer (23 and 24 in Fig. 2, [0075-0076, 0121-0134]) comprises a polarized state and an unpolarized state ([0075-0082]), and a light transmittance of the polarizer in the unpolarized state is greater than a light transmittance of the polarizer in the polarized state ([0067, 0075, 0115, 0131-0132]); and wherein the polarizer (23 and 24 in Fig. 2, [0075-0076, 0121-0134]) comprises a light sensitive structure (24 in Fig. 2, [0075-0076, 0123]), and the light sensitive structure (24 in Fig. 2, [0075-0076, 0123]) is configured to adjust the polarizer (23 and 24 in Fig. 2, [0075-0076, 0121-0134]) from the polarized state to the unpolarized state ([0067, 0075, 0115, 0131-0132]) under light incident on the polarizer (23 and 24 in Fig. 2, [0075-0076, 0121-0134]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Xu for the system of Zha in view of Xu such that in the system of Zha in view of Xu, the light sensitive structure is further configured to adjust the polarizer from the unpolarized state to the polarized state under the action of the second reaction light. The motivation is to provide a polarizer be able to switch between a polarized state and a non-polarized state when needed, and light efficiency of the display is greater (Xu, [0060, 0131-0134]).

Regarding claim 5, Zha also teaches the following elements:
(Claim 5) the display panel (the panel corresponding to 111, 112 and 113 in Fig. 2-4) further satisfies at least one of the following characteristics: the first reaction light emitting unit is disposed independently; or the display panel (the panel corresponding to 111, 112 and 113 in Fig. 2-4) comprises a liquid crystal display panel (the panel corresponding to 111, 112 and 113 in Fig. 2-4, [0032]), an organic light-emitting display panel, a micro diode display panel or a quantum dot display panel.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zha in view of Xu as applied to claim 1 above, and further in view of Lu (CN 108429882A) and Gu (US 2020/0244787).
Regarding claim 4, Zha does not teach the following elements. 
Lu teaches the following elements (Fig. 1-2, Fig. 8, Fig. 11-13, Page 2-3 of English Translation of CN 108429882A):
(Claim 4) an imaging module (the module corresponding to 20 in Fig. 1, Page 3) comprises a photosensitive chip (21 in Fig. 1), a supporting frame (the element corresponding to 23/241/243 in Fig. 1-2, Fig. 8, Fig. 11-13), a focusing aperture (244 in Fig. 2) and a lens (242 in Fig. 2).
Gu teaches that:
(Claim 4) a first reaction light emitting unit (1, or 1 and 2 in Fig. 7A and Fig. 10, [0163, ) is disposed on an imaging module (9 in Fig. 7A and Fig. 10, [0119, 0301, 0308]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lu and Gu for the system of Zha in view of Xu such that in the system of Zha in view of Xu, 
(Claim 4) the imaging module comprises a photosensitive chip, a supporting frame, a focusing aperture and a lens; and the first reaction light emitting unit is disposed on (indirectly on) the supporting frame.
The motivation is to realize multiple shooting modes, obtaining multiple shot image and increases the user experience (Lu, Page 2, Paragraph 8), and the display effect at the light transmitting hole corresponding to the lens/ image capturing is further optimized (Gu, [0078, 0119]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zha in view of Xu as applied to claim 1 above, and further in view of Chang (US 2017/0053602) and Jo (US 2020/0365667).
Regarding claim 15, Zha teaches that the display panel (the panel corresponding to 111, 112 and 113 in Fig. 2-4) comprises a substrate (Fig. 2-4), and the polarizer (114 in Fig. 2-4, [0032]) is parallel to the substrate (Fig. 2-4). Zha does not teach the following elements. 
Chang teaches the following elements (Fig. 17-18, [0066-0068]):
(Claim 15) the display panel (Fig. 17-18) comprises a substrate (204 in Fig. 17-18, [0032]), a driving circuit layer (the layer corresponding to TFT in Fig. 17-18, [0066-0067]) and a light emitting structure layer (the layer corresponding to 102A/102B/102C in Fig. 17-18, [0067]), the driving circuit layer comprises a plurality of driving circuits (Fig. 17-18, Fig. 9) and a plurality of signal traces (Fig. 17-18, Fig. 9), and the light emitting structure layer (the layer corresponding to 102A/102B/102C in Fig. 17-18, [0067]) comprises a plurality of sub-pixels (102A/102B/102C in Fig. 17-18, [0067]).
Jo teaches that (Fig. 2-6, [0069-0132]):
(Claim 15) in the direction perpendicular to a substrate (100 in Fig. 5, [0055]), a plurality of driving circuits (Fig. 3 and Fig. 5, [0069-0079]), a plurality of signal traces (Fig. 3 and Fig. 5, [0069-0079]) and a plurality of sub-pixels (Fig. 3 and Fig. 5, [0069-0079]) do not overlap (Fig. 5) with a first display region (TA in Fig. 5).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chang and Jo for the system of Zha in view of Xu such that in the system of Zha in view of Xu, 
(Claim 15) the display panel comprises a substrate, a driving circuit layer and a light emitting structure layer, the driving circuit layer comprises a plurality of driving circuits and a plurality of signal traces, and the light emitting structure layer comprises a plurality of sub-pixels; and in the direction perpendicular to the polarizer, the plurality of driving circuits, the plurality of signal traces and the plurality of sub-pixels do not overlap with the first display region.
The motivation is to improve the contrast of a display in bright-light conditions (Chang, [0007]), and the light transmittance is enhanced in a sensor area corresponding to a component such as a (image) sensor (Jo, [0150]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zha in view of Xu as applied to claim 1 above, and further in view of Tsuchihashi (US 2013/0063676).
Regarding claim 16, Zha also teaches that the display panel (the panel corresponding to 111, 112 and 113 in Fig. 2-4) further comprises a second display region (115 in Fig. 1 and 2-4, [0032]); and the first display region (141 in Fig. 1 and 2-4) comprises a plurality of first sub-pixels (the subpixels each corresponding to one 143 and one 144 in Fig. 5, [0029]), and the plurality of first sub-pixels (the subpixels each corresponding to one 143 and one 144 in Fig. 5, [0029]) have a first sub-pixel density (Fig. 5); the second display region (115 in Fig. 1 and 2-4, [0032]) comprises a plurality of second sub-pixels (the inherent sub-pixels within 115 in Fig. 2-4), and the plurality of second sub-pixels (the inherent sub-pixels within 115 in Fig. 2-4) have a second sub-pixel density (Fig. 2-4). Zha does not teach that the first sub-pixel density is the same as the second sub-pixel density. 
Tsuchihashi teaches that (Fig. 7, [0055-0058]) a first sub-pixel density in a first display region (the density of 211 outside 207 and/or 209 in Fig. 7, [0055]) is the same (Fig. 7, [0055]) as a second sub-pixel density in a second display region (the density of 211 of 207 and/or 209 in Fig. 7, [0055]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Tsuchihashi for the system of Zha in view of Xu such that in the system of Zha in view of Xu, the first sub-pixel density is the same as the second sub-pixel density.
The motivation is to allow cost reduction and provide a reliable shutter mechanism for electronic devices (Tsuchihashi, [0056, 0058]).

Allowable Subject Matter
Claims 2-3, 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-3, none of the prior art discloses or suggests a display device recited in claim 1, and wherein “the light sensitive structure comprises iodine particles; in responding to the polarizer being in the polarized state, the iodine particles have a first state and comprise 3- ions and Is- ions in the first state; and in responding to the polarizer being in the unpolarized state, the iodine particle have a second state and comprise 12 molecules and I- ions in the second state” in combination with the other required elements of the claim.
Regarding claim 7, none of the prior art discloses or suggests a display device recited in claim 6, and wherein “the light sensitive structure comprises iodine particles; the first reaction light comprises a blue-green laser; and the second reaction light comprises an infrared laser” in combination with the other required elements of the claim.
Regarding claims 8-13, none of the prior art discloses or suggests a display device recited in claim 1, and the display device further comprising a light-shielding layer, wherein the display panel comprises a substrate, a driving circuit layer, and a light emitting structure layer, wherein the light emitting structure layer comprises a plurality of sub-pixels; and the light-shielding layer comprises a plurality of first light-shielding sections, and in the direction perpendicular to the polarizer, the plurality of first light-shielding sections are at least partially overlapped with the plurality of sub-pixels; and wherein “in the direction perpendicular to the polarizer, the light-shielding layer is at least partially overlapped with the first display region” in combination with the other required elements of the claim.
Regarding claim 14, none of the prior art discloses or suggests a display device recited in claim 1, and the display panel comprises a substrate, a driving circuit layer and a light emitting structure layer, the driving circuit layer comprises a plurality of driving circuits, the light emitting structure layer comprises a plurality of sub-pixels, wherein “the plurality of sub-pixels comprise a first sub-pixel disposed in the first display region, the plurality of driving circuits comprise a first driving circuit, and the first driving circuit is configured to drive the first sub-pixel to emit light; and the display panel further comprises a transition display region, and the first driving circuit is disposed in the transition display region; and the first driving circuit is electrically connected to the first sub-pixel through a connection trace, and the connection trace disposed in the first display region comprises a transparent trace” in combination with the other required elements of the claim.

Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 18-20, the prior art of record, taken along or in combination, fails to disclose or suggest a control method for a display device, applied to the display device, wherein the display device comprises: a display panel, a polarizer on a light-emitting side of the display panel, an imaging module on a non-light-emitting side of the display panel, and a first reaction light emitting unit; wherein the polarizer comprises a polarized state and an unpolarized state, and a light transmittance of the polarizer in the unpolarized state is greater than a light transmittance of the polarizer in the polarized state; wherein the first reaction light emitting unit is configured to emit a first reaction light to a first display region of the display panel; and wherein the polarizer comprises a light sensitive structure, and the light sensitive structure is configured to adjust the polarizer from the polarized state to the unpolarized state under the action of the first reaction light, the control method comprising: acquiring an imaging demand signal; and wherein “controlling the first reaction light emitting unit to emit the first reaction light to the polarizer according to the imaging demand signal, such that the polarizer is adjusted from the polarized state to the unpolarized state” in combination with the other required elements of the claim. 
The most relevant reference, Xu (US 2019/0051864), Zha (US 2021/0356788) and Lin (US 2022/0030146), taken along or in combination, only discloses a control method for a display device, applied to the display device, wherein the display device comprises: a display panel, a polarizer on a light-emitting side of the display panel, an imaging module on a non-light-emitting side of the display panel, and a first reaction light emitting unit; wherein the polarizer comprises a polarized state and an unpolarized state, and a light transmittance of the polarizer in the unpolarized state is greater than a light transmittance of the polarizer in the polarized state; wherein the first reaction light emitting unit is configured to emit a first reaction light to a first display region of the display panel; and wherein the polarizer comprises a light sensitive structure, and the light sensitive structure is configured to adjust the polarizer from the polarized state to the unpolarized state under the action of the first reaction light, the control method comprising: acquiring an imaging demand signal and controlling the first reaction light emitting unit to emit the first reaction light to the polarizer. They at least fails to disclose or suggest the claim limitation of “controlling the first reaction light emitting unit to emit the first reaction light to the polarizer according to the imaging demand signal, such that the polarizer is adjusted from the polarized state to the unpolarized state” in combination with the other required elements of the claim.


Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 21, none of the prior art discloses or suggests a display device, comprising: a display panel, a polarizer disposed on a light-emitting side of the display panel, an imaging module disposed on a non-light-emitting side of the display panel, and a first reaction light emitting unit; wherein the polarizer covers a first display region and the imaging module is at least partially overlapped with the first display region; wherein the polarizer comprises a polarized state and an unpolarized state, and a light transmittance of the polarizer in the unpolarized state is greater than a light transmittance of the polarizer in the polarized state; wherein the first reaction light emitting unit is configured to emit a first reaction light to the first display region; and wherein the polarizer comprises a light sensitive structure, and the light sensitive structure is configured to adjust the polarizer from the polarized state to the unpolarized state under the action of the first reaction light; wherein “the display panel further satisfies at least one of following characteristics: the light sensitive structure comprises iodine particles; in responding to the polarizer being in the polarized state, the iodine particles have a first state and comprise 13- ions and 15- ions in the first state; and in responding to the polarizer being in the unpolarized state, the iodine particles have a second state and comprise 12 molecules and I- ions in the second state; the display device further comprising a light-shielding layer, wherein the display panel comprises a substrate, a driving circuit layer, and a light emitting structure layer, wherein the light emitting structure layer comprises a plurality of sub-pixels; in the direction perpendicular to the polarizer, the light-shielding layer is at least partially overlapped with the first display region; and the light-shielding layer comprises a plurality of first light-shielding sections, and in the direction perpendicular to the polarizer, the plurality of first light-shielding sections are at least partially overlapped with the plurality of sub-pixels; or the display panel comprises a substrate, a driving circuit layer and a light emitting structure layer, the driving circuit layer comprises a plurality of driving circuits, the light emitting structure layer comprises a plurality of sub-pixels, the plurality of sub-pixels comprise a first sub-pixel disposed in the first display region, the plurality of driving circuits comprise a first driving circuit, and the first driving circuit is configured to drive the first sub-pixel to emit light; and the display panel further comprises a transition display region, and the first driving circuit is disposed in the transition display region; and the first driving circuit is electrically connected to the first sub-pixel through a connection trace, and the connection trace disposed in the first display region comprises a transparent trace” in combination with the other required elements of the claim.
The most relevant reference, Xu (US 2019/0051864), Zha (US 2021/0356788) and Lin (US 2022/0030146), taken along or in combination, only discloses a display device, comprising: a display panel, a polarizer disposed on a light-emitting side of the display panel, an imaging module disposed on a non-light-emitting side of the display panel, and a first reaction light emitting unit; wherein the polarizer covers a first display region and the imaging module is at least partially overlapped with the first display region; wherein the polarizer comprises a polarized state and an unpolarized state, and a light transmittance of the polarizer in the unpolarized state is greater than a light transmittance of the polarizer in the polarized state; wherein the first reaction light emitting unit is configured to emit a first reaction light to the first display region; and wherein the polarizer comprises a light sensitive structure, and the light sensitive structure is configured to adjust the polarizer from the polarized state to the unpolarized state under the action of the first reaction light. They at least fails to disclose or suggest the claim limitation of “the display panel further satisfies at least one of following characteristics: the light sensitive structure comprises iodine particles; in responding to the polarizer being in the polarized state, the iodine particles have a first state and comprise 13- ions and 15- ions in the first state; and in responding to the polarizer being in the unpolarized state, the iodine particles have a second state and comprise 12 molecules and I- ions in the second state; the display device further comprising a light-shielding layer, wherein the display panel comprises a substrate, a driving circuit layer, and a light emitting structure layer, wherein the light emitting structure layer comprises a plurality of sub-pixels; in the direction perpendicular to the polarizer, the light-shielding layer is at least partially overlapped with the first display region; and the light-shielding layer comprises a plurality of first light-shielding sections, and in the direction perpendicular to the polarizer, the plurality of first light-shielding sections are at least partially overlapped with the plurality of sub-pixels; or the display panel comprises a substrate, a driving circuit layer and a light emitting structure layer, the driving circuit layer comprises a plurality of driving circuits, the light emitting structure layer comprises a plurality of sub-pixels, the plurality of sub-pixels comprise a first sub-pixel disposed in the first display region, the plurality of driving circuits comprise a first driving circuit, and the first driving circuit is configured to drive the first sub-pixel to emit light; and the display panel further comprises a transition display region, and the first driving circuit is disposed in the transition display region; and the first driving circuit is electrically connected to the first sub-pixel through a connection trace, and the connection trace disposed in the first display region comprises a transparent trace” in combination with the other required elements of the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871